NESWOOD, Acting Chief Justice,
concurring in Part and Dissenting in Part
l agree with my learned colleagues in Part l-lV of the majority opinion, and with the awarding of $13,662.00 due under the 1970 *330contract, but must strongly dissent as to Part V and the awarding of consequential damages.
There is rio doubt that in this case the plaintiff knew about the requirement of HUD approval. He as much admitted this in his Appellate Brief. Even lacking hard proof on this question, it is simply beyond comprehension how an architectural firm which regularly transacts business with government entities can claim ignorance of appropriate govermental regulations. The fact remains, even if we can assume that the plaintiff was unaware of HUD approval, he should have been aware.
I would point out at this time that detrimental reliance is an equitable remedy, to be applied only when the party in question has justifiably relied on the other party's actions or words. The end result of the majority opinion will be, I fear, to encourage people to remain ignorant of, if not to outright ignore, the law in this area.
I would therefore AFFIRM the judgment of the District Court in its award of damages of $13,662.00, but would REVERSE the award of $91,242.14.